EXHIBIT16 September 19, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the statements included under Item 4.01 of Form 8-K dated September 12, 2014 of Citius Pharmaceuticals, Inc. (formerly Trail One, Inc.) to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate toour firm. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/M&K CPAS, PLLC M&K CPAS, PLLC Houston, Texas
